*1057OPINION.
Graupner:
Immediately following the presentation of the stipulation, counsel for the taxpayer moved to allow the deduction of the sum of $5,248.10, admitted by the Commissioner in his answer. This motion was granted. Counsel for the taxpayer then made a motion that it be allowed the remainder of $2,128.32, being the difference between the $5,248.10 allowed and the $7,376.42 claimed, on the ground of the admission contained in the answer that the taxpayer had satisfactorily met the requirements of section 403(b) (3) of the Eevenue Act of 1921. The second motion was taken under advisement. After the submission of the motion, argument was made by counsel. The facts submitted for the consideration of the Board do not permit a segregation of the items of account or an understanding of the allocation by the Commissioner of the amount conceded or of the amount contained in the taxpayer’s motion which we are here considering. Because the facts before the Board are insufficient to permit an adequate comprehension of the contentions of the taxpayer, the motion is hereby denied. The tax will be recomputed upon the allowance to the taxpayer of the deduction of $5,248.10.